     Case 1:19-cv-00854-DAD-GSA Document 15 Filed 10/14/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   KAREEM J. HOWELL,                                  No. 1:19-cv-00854-DAD-GSA (PC)
12                      Plaintiff,
13          v.                                          ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS AND DISMISSING
14   M. DO CANTO, et al.,                               CERTAIN CLAIMS
15                      Defendants.                     (Doc. No. 14)
16

17          Plaintiff Kareem J. Howell is a state prisoner proceeding pro se and in forma pauperis in

18   this civil rights action brought pursuant to 42 U.S.C. § 1983. This matter was referred to a United

19   States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On August 21, 2020, the assigned magistrate judge screened plaintiff’s complaint in this

21   action and found that plaintiff had stated a cognizable claim against defendant M. Do Canto for

22   retaliation in violation of the First Amendment, but that plaintiff had failed to state any other

23   cognizable claims against defendant M. Do Canto or any other named defendants. (Doc. No. 11.)

24   Plaintiff was granted leave to file an amended complaint or notify the court of his willingness to

25   proceed only on the claims found to be cognizable in the screening order within thirty (30) days

26   after service of the screening order. (Id. at 12.) On September 3, 2020, plaintiff notified the court

27   that he was willing to proceed only on the claim identified by the magistrate judge in the

28   screening order as cognizable. (Doc. No. 12.)
                                                       1
     Case 1:19-cv-00854-DAD-GSA Document 15 Filed 10/14/20 Page 2 of 2


 1          Consequently, on September 8, 2020, the assigned magistrate judge issued findings and

 2   recommendations, recommending that this action proceed on plaintiff’s claim brought against

 3   defendant M. Do Canto for retaliation in violation of the First Amendment. (Doc. No. 14.) The

 4   magistrate judge also recommended that all other claims brought and defendants named by

 5   plaintiff in his complaint be dismissed. (Id. at 2.) The findings and recommendations were

 6   served on plaintiff and contained notice that any objections thereto were to be filed within

 7   fourteen (14) days after service. (Id.) No objections have been filed and the time in which to do

 8   so has now passed.

 9          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

10   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the

11   findings and recommendations are supported by the record and proper analysis.

12          Accordingly,

13          1.      The findings and recommendations issued on September 8, 2020 (Doc. No. 14) are

14                  adopted in full;

15          2.      This action shall proceed on plaintiff’s claim against defendant M. Do Canto for

16                  retaliation in violation of the First Amendment;

17          3.      All other claims and defendants are dismissed; and

18          4.      This action is referred back to the assigned magistrate judge for further

19                  proceedings consistent with this order.

20   IT IS SO ORDERED.
21
        Dated:     October 13, 2020
22                                                        UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                      2
